Citation Nr: 1106016	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-41 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for a 
residual scar to the left wrist, status post ganglion cyst 
removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  

In October 2009, the Board remanded the Veteran's claims, which 
included the issues of entitlement to service connection for a 
sinus disorder and entitlement to service connection for a left 
foot rash.  The Veteran's appeals regarding both service 
connection claims were granted by way of a June 2010 rating 
decision.  As such, these issues are no longer within the Board's 
jurisdiction and will not be discussed further.


FINDING OF FACT

The residuals of status post ganglion cyst removal of the left 
wrist have been manifested primarily by a well-healed scar that 
has not been shown to result in limitation of motion or function 
of the leftt upper extremity or pain on examination.  The scar is 
not deep or unstable and does not cover an area or areas greater 
than 6 square inches (39 square centimeters) or 144 square inches 
(929 square centimeters).  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status 
post ganglion cyst of the left wrist have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.118, 
Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2003 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The March 
2006 letter also notified the Veteran of the process by which 
initial disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial disability rating, 
fully satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on all 
the evidence in the February 2009 Supplemental Statement of the 
Case.  The Veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different had 
additional notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 
3.159(c) (2010).  Service treatment records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Increased Rating

The Veteran is seeking an initial compensable rating for his 
service-connected residual scar to the left wrist, status post 
ganglion cyst removal.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered 
in the appeal of an initial rating is not limited to that 
reflecting the then current severity of the disorder.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  A disability must be 
considered in the context of the whole recorded history.  
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings may 
be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, as well 
as the entire history of the Veteran's disability in reaching its 
decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that the Veteran filed his claim for service 
connection in October 2003.  Effective August 30, 2002, prior to 
his service connection claim, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003). 
Considering the Veteran's date of claim, the Board will consider 
the service-connected residual scarring under Diagnostic Codes 
7801 (as amended in 2002), 7803, 7804, and 7805.  

Diagnostic Code 7801 provides that scars other than head, face, 
or neck, that are deep or that cause limited motion will be rated 
10 percent disabling if the area exceeds 39 sq. cm (6 sq. in).  A 
20 percent evaluation will be assigned if the area exceeds 77 sq. 
cm.  If the area involved exceeds 465 sq. cm., a 30 percent 
evaluation will be assigned.  A 40 percent disability will be 
warranted if the area exceeds 929 sq. cm.  38 C.F.R. § 4.118, DC 
7801 (2003).   

Diagnostic Code 7802 pertains to scars, other than head, face, or 
neck, that are superficial and that do not cause limited motion.  
Under Diagnostic Code 7802, a 10 percent rating is warranted for 
an area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, DC 7802 (2003).  Superficial and unstable 
scars also warrant a 10 percent rating under Diagnostic Code 
7803.  38 C.F.R. § 4.118, DC 7803 (2003).  Scars that are 
superficial and painful on examination warrant a 10 percent 
rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, DC 7804 
(2003).  Scars that cause limitation of function are to be rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2003).

The Board also notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments, however, are only effective for 
claims filed on or after October 23, 2008, although a claimant 
may request consideration under the amended criteria.  In this 
case, the Veteran has not requested such consideration.  As the 
Veteran filed his claim in 2003, the amendment is not applicable 
in this instance and will not be applied here.

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5214 (ankylosis of the wrist), 
5215 (limitation of motion of the wrist), 5228 (limitation of 
motion of the thumb), 5229 (limitation of motion of the index or 
long finger), 5230 (limitation of motion of the ring or little 
finger), 5307 (flexion of wrist and fingers), 8511 (paralysis of 
the middle radicular group) and 8512 (paralysis of the lower 
radicular group) are not applicable because the medical evidence 
does not show that the Veteran has any of those conditions.  
Specifically, no treatment record, or any report of VA 
examination for the periods under consideration demonstrates any 
objective finding of ankylosis, muscle injury, limitation of 
motion of the individual left fingers, or neurological disorder 
in the left hand or wrist. 

The Board notes that the outpatient treatment records in the 
claims folder are largely devoid of evidence related to the 
Veteran's left wrist scar.

In September 2004, the Veteran was afforded a VA examination 
related to his respiratory claim.  The VA examiner noted the 
Veteran as having a history of ganglion cyst removal on the left 
wrist, with no significant residuals.

The Veteran provided a statement on his December 2005 Substantive 
Appeal, which indicated that his wrist was "tender and 
painful."  The Veteran again reported wrist pain as well as left 
hand tremors at his August 2007 RO hearing.  The Veteran also 
confirmed at the hearing that he did not seek treatment for his 
wrist scar.  

The Veteran was afforded a VA examination of his peripheral 
nerves in September 2008.  At that time, he reported a burning 
left dorsal hand pain and numbness around the area of his left 
wrist scar.  The examiner, however, was unable to render any 
neurological diagnosis at that time.

Because of the lack of medical evidence related to the Veteran's 
wrist scar in the outpatient records, the Board remanded the 
matter for an examination in October 2009.  In March 2010, the 
Veteran was afforded a VA skin examination.  Physical examination 
at that time revealed a scar on the dorsal aspect of the left 
hand that was not painful and had no signs of skin breakdown.  
The scar measured 1 centimeter in width and 3 centimeters in 
length.  The scar was superficial with no inflammation, edema or 
keloid formation, or any other disabling effects.  

There is no basis for an initial compensable rating for the 
Veteran's left wrist scar under the relevant diagnostic codes 
regarding scars.  First, there is no indication that the scarring 
was unstable.  Also, there is no suggestion of limitation of 
motion or function of the Veteran's left wrist.  There is no 
clinical indication that the left wrist scarring has resulted in 
underlying soft tissue damage or that the area of the scar 
exceeds 6 square inches (39 sq. cm) or 144 square inches (929 sq. 
cm).  While the Veteran has occasionally reported a history of 
pain, there was no pain on examination in March 2010.  As such, 
an initial compensable rating is not appropriate for the left 
wrist scar, and the claim must be denied.

The Board finds no evidence that the Veteran's service-connected 
left wrist scar presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected left wrist scar do not result in 
a marked functional impairment to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the left wrist scar or that the disability 
causes marked interference with employment beyond that envisioned 
by the schedular rating already assigned.  Consequently, the 
Board concludes that referral of this case for consideration of 
an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an initial compensable disability rating for a 
residual scar to the left wrist, status post ganglion cyst 
removal, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


